Opinion
Pee Curiam,
In this Post Conviction Hearing Act case the Pennsylvania Board of Probation and Parole appeals from an order of the Court of Common Pleas of Montgomery County, dated May 1, 1970. The order was made by Judge Honeyman. and the Board’s appeal is from that part of the order directed at its computation of the expiration date of the sentence imposed on defendant, John Myers, on May 21, 1965. At the time Judge Honeyman made the order the Board had apparently fixed the expiration date at December 13, 1970. From papers filed by the Board with this Court it appears that after taking the appeal the Board recomputed defendant’s sentence and fixed the expiration date at May 2, 1970.
The court below is entitled to an opportunity to review its order in light of the change in the expiration date made by the Board. For that reason the order óf May 1, 1970, is vacated and the record is remitted to the court below with a procedendo. The *201Pennsylvania Board of Probation and Parole is directed to submit a full and complete certificate of its proceedings in this case to the court below properly authenticated pursuant to Section 8 of the Act of August 6,1941, P. L. 861, 61 P.S. §331.8.